Title: From George Washington to Major General Philip Schuyler, 16 November 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir
Cambridge 16th Novr 1775.

I wrote you this Day by Express and informed you therein the great Necessity I was in for Ordonance Stores & ammunition, and that [I woud Send] Henry Knox Esqr. to New York to procure there as much as can be spared, from thence to proceed to you, that Gentleman will deliver you this Letter, I recommend him and the Business he goes upon to your Attention, should he find more Money than he carries with him necessary you will please to supply him. I am with great Esteem Dear Sir Your most h: Servt

Go: Washington


P.S. As I am anxious on Account of your Health be so good as to mention the State of it in your Letter.


G.W.
